Citation Nr: 0208990	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  99-09 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for wound scars of the left forearm and hand.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel






INTRODUCTION

The veteran served on active duty from January 1966 to 
November 1967.  He was wounded in action in Vietnam in March 
1967.

Service connection was granted for wound scars of the distal 
left forearm and hand in a July 1968 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  A noncompensable disability rating was 
assigned. 

In January 1998, the veteran requested an increased 
disability rating for his service-connected left forearm and 
hand scars.  This matter comes the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the RO 
which denied the benefit sought on appeal.

The Board, in a September 2000 decision, remanded the appeal 
to the RO for a physical examination to determine the current 
severity of his service-connected scars of the left forearm 
and hand.


FINDINGS OF FACT

1.  The veteran's wound scars of the left forearm and hand 
are not objectively tender or painful and show no residual 
disability or functional loss.

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected scars 
of the left forearm and hand so as to render impractical the 
application of the regular schedular standards.



CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for wound scars of 
the left forearm and hand has not been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.118, Diagnostic Codes 7804, 
7805 (2001).

2.  The criteria for an increased disability rating for 
service-connected wound scars of the left forearm and hand on 
an extra-schedular basis have not been met. 
38 C.F.R. 3.321(b)(1) (2001).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is claiming entitlement to a compensable 
evaluation for wound scars of the left forearm and hand, 
which have been evaluated as noncompensably disabling.

In the interest of clarity, the Board will initially address 
the matter of whether VA has provided proper notification to 
the veteran and has fulfilled its statutory duty to assist 
the veteran in the development of his claim.  The Board will 
then set forth the law and regulations which are pertinent to 
this claim, as well as the relevant factual background.  The 
Board will then analyze the veteran's claim and render a 
decision.

Initial matter - the VCAA

Recently enacted legislation has expanded the duty of VA to 
notify veterans and their representatives of the information 
and evidence necessary to substantiate a claim, and has 
enhanced VA's duty to assist a veteran in developing the 
evidence necessary to substantiate a claim.  See Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001)].  

After having reviewed the record on appeal, the Board finds 
that VA has met its duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
this claim and to assist the veteran in the development of 
his claim for a compensable evaluation for wound scars of 
left forearm and hand.  

The January 1999 statement of the case, the February 2001 
supplemental statement of the case and letters to the veteran 
from the RO have provided ample notice of the information and 
evidence necessary to substantiate the veteran's claim, the 
applicable law, and the reasons and bases for the denial of 
his claim.  The Board's September 2000 remand of this issue 
contained a detailed explanation of what is required in such 
cases.  The Board specifically observes that the February 
2001 statement of the case specifically referenced the 
provisions of the VCAA.

With respect to VA's duty to assist, as noted above the Board 
remanded this case in September 2000 so that additional 
evidentiary development could be accomplished.  The veteran 
was afforded a VA examination in January 1998 and again in 
October 2000, the latter examination in response to the 
Board's remand.  The RO has made reasonable efforts to obtain 
relevant records adequately identified by the veteran.  All 
evidence identified by the veteran relative to this claim has 
been obtained and associated with the claims folder.

The veteran and his accredited representative have been 
accorded ample opportunity to present evidence and argument 
ion support of his claim.

Accordingly, for reasons stated above, the Board believe that 
the provisions of the VCAA have been complied with.  The 
Board will accordingly move on to a discussion of the issue 
on its merits.


Relevant law and regulations

Increased disability evaluations - in general

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(a), 4.1 
(2001).  Separate diagnostic codes identify the various 
disabilities.  See 38 C.F.R. Part 4 (2001).

Specific schedular criteria

The veteran's service-connected wound scars, left forearm and 
hand are rated under 38 U.S.C.A. § 4.118, Diagnostic Code 
7805 (2001).  According to the applicable criteria, scars are 
rated on limitation of function of the part affected.  

A 10 percent disability evaluation may be assigned for scars 
which are superficial, tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2001).

A noncompensable evaluation is assigned for scars which are 
not considered disabling because of limited motion or 
tenderness.  See 38 C.F.R. § 4.31 (2001).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. 
§ 3.102 (2001).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

Procedural history

As noted in the Introduction, service connection for wound 
scars, distal left forearm and hand was originally awarded in 
a July 1968 RO rating decision.  A noncompensable rating was 
assigned effective November 25, 1967.  A September 1986 
rating decision continued the noncompensable rating.  In May 
1998, the RO again continued the noncompensable rating on the 
basis that there was no evidence at that time of limited 
motion of the left hand or a tender scar to warrant 
assignment of a higher evaluation.

Medical history

As noted above, the veteran was wounded in action in Vietnam 
in 1967.  During a VA examination in March 1968, shell 
fragment wound scars were identified on the veteran's left 
hand and forearm, with a small retained metallic foreign body 
under the skin of the left middle finger.  

A July 1990 VA examination revealed a 1 inch scar on the 
veteran's left hand and a 1 inch by 1 inch scar on the left 
forearm near the left elbow.  Range of motion of the left 
elbow was reported as normal, and no problems associated with 
the scars were identified. 

The medical evidence of record includes a VA examination 
report dated in January 1998.  The veteran complained of some 
soreness in the left forearm.  The veteran is right-handed.  
A left forearm examination revealed a dark colored 
superficial scar on the ulnar side of the mid forearm.  It 
was about one half inch in diameter, not tender and not 
sensitive.  There was no evidence of muscle tendon or nerve 
involvement.  Hand movement was satisfactory and grip 
strength was good.  
X-rays failed to show any soft tissue foreign bodies.  There 
was no evidence of bony injury.  The diagnosis was status 
post gunshot injury to the left forearm with residual scars.

Following the Board's remand in September 2000, the veteran 
underwent a VA examination in October 2000.  An examination 
revealed that the left forearm and hand were normal looking, 
with no deformity or swelling.  There was no atrophy.  There 
were no visible shrapnel scars on the forearm or the hand.  
There was an area of dark-colored skin on the ulnar side of 
the forearm.  There is also another half-inch long scar near 
the proximal part of the forearm near his elbow which the 
veteran stated was from drug use.  An examination of the left 
hand revealed that there were no scars, and the function was 
full.  There was no stiffness of the fingers and power of the 
grip was strong.  There were no complaints of pain or 
weakness.  Muscles, tendons and nerves were all intact.  
Joint motions were full.  X-rays of the left forearm and hand 
were within normal limits.  There was no evidence of metallic 
foreign particles in the soft tissues.  The diagnosis was 
history of shrapnel injury to the left forearm and hand, no 
evidence of any residual injury.  The examiner also noted 
that after a review of the records, he found that there was 
no evidence of any shrapnel injury scars on the forearm or 
hand.  Hand function was normal, and there was no stiffness, 
weakness or any painful motion.

Analysis

The veteran seeks entitlement to an increased disability 
rating for wound scars of the left forearm and hand, which 
are currently evaluated as noncompensably (zero percent) 
disabling under Diagnostic Code 7805.

Schedular rating

The relevant medical history has been set forth immediately 
above.  Taken together, the medical records do not indicate 
that any of the service-connected scars of the left hand and 
forearm are tender or painful on objective demonstration.  
Nor does the medical evidence indicate that these scars cause 
any loss of function.  For these reasons, a compensable 
disability rating is denied under either Diagnostic Code 7804 
or Diagnostic Code 7805.  

The Board has pain particular attention to the January 1998 
and October 2000 VA examinations.  See Francisco, supra.  
Those examinations did not show any limitation of motion of 
the left forearm or hand.  The examinations noted strong and 
full power and grip of the left hand; no atrophy; intact 
muscles, tendons and nerves; and x-rays within normal limits.  
Indeed, on the October 2000 VA examination, the examiner 
found no evidence of any shrapnel injury scars on the forearm 
or hand.  

Accordingly, there is no objective evidence to indicate that 
the wound scars to the left forearm and hand have resulted in 
any current residual disability or functional loss.  Thus, a 
compensable rating is not warranted.

The Board observes in passing that there is no objective 
evidence that the wound scars of the left forearm and hand 
are poorly nourished with repeated ulceration so as to 
warrant a compensable rating under 38 C.F.R. § 4.118, 
Diagnostic Code 7803, 7804 (2001).  

The Board is of course cognizant that the veteran appears to 
attribute certain symptomatology to his service-connected 
scars.  Although he is considered competent to describe his 
symptoms, as a lay person without medical training the 
veteran is not competent to comment on medical matters, such 
as the source of such symptoms.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159(a)(2) 
["competent lay evidence" means any evidence not requiring 
specialized education, training or experience].

Extraschedular rating

In the January 1999 statement of the case, the RO considered 
the matter of an extraschedular rating under 38 C.F.R. § 
3.321(b).  The RO determined that referral for extraschedular 
consideration was not necessary.  This matter must be 
addressed in this decision. Although the Board has no 
authority to grant an extraschedular rating in the first 
instance, it may consider whether the RO's determination with 
respect to that issue was proper.  See VAOPGCPREC 6-96; Floyd 
v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996) [the Board may affirm a RO conclusion 
that a claim does not meet the criteria for submission 
pursuant to 38 C.F.R. § 3.321(b)].

The RO found that referral for extra-schedular consideration 
was not warranted in this case.  The Board agrees.

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical. See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful. 
"An exceptional case includes such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards."  Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).

Neither the contentions nor the evidence gives rise to an 
unusual or exceptional disability picture.  The record does 
not reflect, nor does the veteran appear to contend, that the 
schedular criteria are inadequate to evaluate the veteran's 
wound scars of the left forearm and hand.  As described in 
detail above, physical examinations over the years have not 
identified any problems associated with the service-connected 
left hand and forearm scars.  Indeed, the most recent 
examiner could not identify any residuals of the wounds.  It 
appears that the veteran has not been hospitalized for this 
disability since service.  Although the veteran has not been 
employed for many years, this is due to reasons which have 
nothing to do with 
The shell fragment wound scars.  He sustained a severe closed 
head injury in an altercation in October 1989 with resultant 
coma.  

In short, the Board does not believe that the veteran 
presents an exceptional or unusual disability picture.  In 
essence, for reasons explained above, the Board finds that 
the evidence does not show that the veteran's hand and 
forearm scars cause marked interference with employment, 
results in frequent periods of hospitalization or is so 
exceptional, clinically or otherwise, as to render 
impractical the application of the regular schedular 
standards.  Accordingly, the Board determines that referral 
for consideration of an extraschedular rating  pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.


ORDER

A compensable disability evaluation for wound scars of the 
left forearm and hand is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

